Citation Nr: 0730487	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 1971 rating decision.

2.  Whether there was clear and unmistakable error (CUE) in a 
July 1988 rating decision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to April 
1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This case has been advanced on the Board's docket due to a 
serious illness of the appellant.  See 38 U.S.C.A. §7107 
(West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2007). 


FINDINGS OF FACT

1.  The December 1971 rating decision assignment of 
disability ratings was adequately supported by the evidence 
then of record and was not undebatably erroneous, and an 
error in rating the eighth cranial nerve did not change the 
outcome of the decision.

2.  The July 1988 rating decision to rate all the veteran's 
service-connected disabilities as one disability was error 
that did not change the outcome of the decision's assignment 
of the level of compensation, including special monthly 
compensation.


CONCLUSIONS OF LAW

1.  The December 1971 rating decision is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.105 (2007).

2.  The July 1988 rating decision is not clearly and 
unmistakably erroneous.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to notify and assist a claimant is not applicable to claims 
of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001); see 
also Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (holding that the Veterans Claims 
Assistance Act does not affect matters on appeal when the 
issue is limited to statutory interpretation).  

The Court has also held that, where the law is dispositive, 
the claim must be denied due to a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, 
review of the VA's duty to notify and assist is not 
necessary.  In cases such as this, VA is not required to meet 
the duty to notify or assist a claimant, where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

Clear and Unmistakable Error Legal Precedents

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).  The determination as to whether CUE is 
shown in the December 1971 and July 1988 rating decisions 
must be based only on consideration of the evidence of record 
at the time of each decision in question, and with 
consideration of the laws extant at that time.  See Russell 
v. Principi, 3 Vet. App. 310, 313- 14 (1992).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

CUE in a December 1971 Rating Decision

Through his representative, the veteran contends that the 
December 1971 rating decision was erroneous in the ratings 
assigned for the service-connected seventh cranial nerve (20 
percent under Diagnostic Code 8207), eighth cranial nerve (0 
percent as a residual of brain tumor under Diagnostic Code 
8410), and ninth cranial nerve (10 percent under Diagnostic 
Code 8209).  

Through his representative, the veteran contends that the 
seventh cranial nerve should have been rated as 30 percent 
disabling because the VA examination report findings of 
inability to wrinkle the left side of the forehead, to blow 
out the cheek, or to show teeth or whistle, with a diagnosis 
of "paralysis" of the seventh cranial nerve, showed that 
the veteran had a total paralysis of the seventh cranial 
nerve, as required for a 30 percent disability rating under 
Diagnostic Code 8207.  The rating criteria in effect at the 
time of the December 1971 rating decision included Diagnostic 
Code 8207 that provided a 20 percent rating for severe 
incomplete paralysis of the seventh (facial) cranial nerve, 
and a 30 percent rating for complete paralysis of the seventh 
(facial) cranial nerve.  A Note to Diagnostic Code 8207 
provided that the rating was dependent upon the relative loss 
of innervation of facial muscles.  38 C.F.R. § 4.124a (1971). 

The evidence of record in December 1971 included a March to 
April 1971 VA report of hospitalization that showed nystagmus 
on lateral gaze to the right or left; a May 1971 VA clinical 
record that showed that the veteran had partial eye lid 
closure; an August 1971 VA hospitalization report that showed 
that the veteran underwent cosmetic reconstruction to improve 
the left facial paralysis, and the veteran had "obvious" 
residual paralysis of the left seventh cranial nerve; and a 
December 1971 VA neurological examination report that showed 
that the veteran was unable to wrinkle the left side of the 
forehead, or blow out the cheek on the left, or show his 
teeth on the left, or whistle, a flattening of the nasolabial 
fold, and a paralysis of the left abducens nerve as evidenced 
by the fact that the veteran was unable to move the left eye 
from the midline.  

Notwithstanding the veteran's contention that the only 
possible interpretation of the evidence was that the veteran 
had complete paralysis of the seventh cranial nerve at the 
time of the December 1971 rating decision, the evidence does 
not characterize the degree of the veteran's paralysis of the 
seventh cranial nerve as complete, and shows some use of the 
left eye.  The evidence then extant shows that the veteran 
had nystagmus (involuntary spasmodic motion) of the left eye, 
but was able to gaze left and right, with inability to move 
the left eye vertically starting from the midline.  The 
December 1971 VA examination report did not indicate the 
degree of paralysis of the left seventh cranial nerve, 
leaving the conclusion as to the degree of severity a matter 
to be determined on the basis of all the evidence, including 
the clinical findings.  A simple disagreement as to how the 
facts were weighed or evaluated by the VA adjudicator cannot 
constitute CUE.  Because there was some evidence of record 
upon which the VA adjudicator in December 1971 could rely to 
find less than complete paralysis of the seventh cranial 
nerve, the December 1971 rating decision assignment of a 20 
percent disability rating for the seventh cranial nerve was 
adequately supported by the evidence then of record and was 
not undebatably erroneous.  

Through his representative, the veteran contends that the 
eighth cranial nerve should have been rated as 10 percent 
disabling, and should have been rated as an organ of special 
sense, rather than as a residual of brain tumor under 
Diagnostic Code 8410.  The rating criteria in effect at the 
time of the December 1971 rating decision did not provide a 
separate disability rating for impairment of the eighth 
cranial nerve, but provided for rating organs of special 
sense.  The criteria for rating the cranial nerves 
specifically provided that disability from lesions of 
peripheral portions of the eighth cranial nerve was to be 
rated under the Organs of Special Sense.  38 C.F.R. § 4.124a 
(1971).    

The evidence of record in December 1971 included an August 
1971 VA hospitalization report that noted complete hearing 
loss on the left side, and a December 1971 VA neurological 
examination report that reflects the veteran's report of loss 
of hearing on the left, and noted a paralysis of the eighth 
cranial nerve.  Based on this evidence of complete hearing 
loss on the left side, the December 1971 rating decision 
should have rated the veteran's eighth cranial nerve as an 
organ of special sense, and was in error in rating the eight 
cranial nerve only as a residual of brain tumor under 
Diagnostic Code 8410.  Complete hearing loss in the left ear 
would have resulted in a 10 percent disability rating, and 
the VA adjudicator in December 1971 should have assigned a 10 
percent disability rating.  38 C.F.R. § 4.87, Table II 
(1971).  Notwithstanding any error in the December 1971 
rating decision assignment of 0 percent for the eighth 
cranial nerve, a 10 percent disability rating would not have 
changed the combined 60 percent rating for all the veteran's 
service-connected disabilities.  38 C.F.R. § 4.25 (1971). 

Through his representative, the veteran contends that the 
ninth cranial nerve should have been rated as 30 percent 
disabling because the veteran had loss of gag reflex and had 
required feeding tubes at various times, and this showed 
total paralysis of the ninth cranial nerve.  The rating 
criteria in effect at the time of the December 1971 rating 
decision included Diagnostic Code 8209, which provided a 20 
percent rating for severe incomplete paralysis of the ninth 
(glossopharyngeal) cranial nerve, and a 30 percent rating for 
complete paralysis of the ninth (glossopharyngeal) cranial 
nerve.  A Note to Diagnostic Code 8209 provided that the 
rating was dependent upon the relative loss of ordinary 
sensation in mucous membrane of the pharynx, fauces, and 
tonsils.  38 C.F.R. § 4.124a (1971).  

The evidence of record in December 1971 included an August 
1971 VA hospitalization report that showed no gag reflex, and 
noted that ENT examination probably revealed laryngeal and 
tracheal stenosis, and noted that tomograms of the larynx and 
trachea revealed that the left true cord apparently was open 
constantly, and no evidence of stenotic lesions in the 
trachea.  A December 1971 VA neurological examination report 
showed that the loss of gag reflex was due to involvement of 
the fifth cranial nerve instead of the ninth cranial nerve.  
Because there is some evidence of record upon which the VA 
adjudicator in December 1971 could have relied to find less 
than complete paralysis of the ninth (glossopharyngeal) 
cranial nerve, the December 1971 rating decision assignment 
of a 20 percent disability rating for the ninth 
(glossopharyngeal) cranial nerve was adequately supported by 
the evidence then of record and was not undebatably 
erroneous.  

For these reasons, the Board finds that the December 1971 
rating action assigning disability ratings for the seventh, 
eighth, and ninth cranial nerves was not clearly and 
unmistakably erroneous.  The veteran's contentions reflect a 
disagreement with how the RO adjudicator in the December 1971 
decision weighed and evaluated the evidence, especially the 
clinical findings in the medical evidence.  A disagreement 
with how the facts were weighed or evaluated by the VA 
adjudicator does not constitute CUE.  The December 1971 
rating decision assignment of disability ratings was 
adequately supported by the evidence then of record and was 
not undebatably erroneous.  The error in the December 1971 
rating decision error in rating the eighth cranial nerve did 
not change the outcome of the decision.  For these reasons, 
the Board finds that the RO's December 1971 decision was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.105(a). 

CUE in a July 1988 Rating Decision

A July 1988 RO rating decision combined all of the veteran's 
service-connected disabilities to assign a 100 percent 
schedular disability rating under Diagnostic Code 8003, and 
special monthly compensation at the "L" level based on the 
need of the regular aid and attendance of another person in 
daily living.  Through his representative, the veteran 
contends that the error at the time of the July 1988 rating 
decision was combining all the veteran's service-connected 
disabilities and rating them under the single Diagnostic Code 
8003 as residuals of brain tumor.  The representative further 
contends that the June 9, 1988 VA special neurological 
examination report shows that the veteran's loss of use of 
the right upper and lower extremities would have warranted a 
100 percent schedular rating with special monthly 
compensation at the "L" level; that organic brain syndrome 
would have been rated as 100 percent disabling under 
38 C.F.R. § 4.132 (1987); disfiguring scars would have been 
rated as 50 percent disabling under Diagnostic Code 7800, 
38 C.F.R. § 4.118 (1987); loss of skull would have been rated 
as 50 percent disabling under Diagnostic Code 5296; blindness 
in one eye would have been rated as 30 percent disabling 
under Diagnostic Code 6070, with special monthly compensation 
"K"; and various cranial nerves would have been rated 
separately, as they had previously been rated. 

The rating criteria in effect at the time of the July 1988 
rating decision included 38 C.F.R. § 4.124a ("Schedule of 
ratings-neurological conditions and convulsive disorders"), 
Diagnostic Code 8003, which provided that the residuals of 
benign tumors were to be rated on residuals, with a minimum 
10 percent rating.  The rating criteria specifically provided 
for separate disability ratings for diseases of organic brain 
syndrome, the cranial nerves, scars of the head, face, and 
neck, loss of skull, and blindness in one eye.  

After reviewing the evidence of record at the time of the 
July 1988 rating decision, the Board finds that the July 1988 
rating decision was erroneous in rating the veteran's 
separate service-connected disabilities as a single 
disability under Diagnostic Code 8003; however, the error was 
not CUE because the result would not have been manifestly 
different but for the error, that is, had the veteran's 
service-connected disabilities been rated separately in July 
1988, the evidence then of record does not show that the 
veteran met the criteria for a higher level of special 
monthly compensation than "L" based on the need for the aid 
and attendance of another person.  Because the July 1988 
rating decision assigned a schedular 100 percent disability 
rating, a higher schedular disability rating was not 
possible.

A hospital report reflects the veteran developed right 
hemiplegia following the December 1987 surgery, but the 
hemiplegia resolved, with some residual weakness in the right 
arm and right leg.  The June 1988 VA special neurological 
examination report included moderate weakness of the right 
arm with reduced coordination of the right hand, which 
required assistance with washing hair, right leg weakness 
with remaining ability to walk slowly.  The evidence did not 
show loss of use of either extremity.  For this reason, the 
evidence does not show that the only interpretation of the 
evidence manifestly required the VA adjudicator in July 1988 
to assign a separate 100 percent schedular disability rating 
for loss of use of the right upper and lower extremities.  

With regard to the contention that the evidence required a 
separate 100 percent schedular disability rating for organic 
brain syndrome, the General Rating Formula for Organic Mental 
Disorders provided that a 100 percent schedular disability 
rating required impairment of intellectual functions, 
orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, dept, and 
persistence as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132 (1987).  

The evidence at the time of the July 1988 rating decision 
included a hospitalization report that showed the veteran had 
some short-term memory loss, and improvement in speech 
following inability to speak.  A June 1988 VA examination 
report showed the veteran was oriented, alert, coherent, with 
impairment of speech due to paralysis of the face, and some 
short-term memory loss.  Based on these findings, including 
only short-term memory loss, and no evidence of total social 
inadaptability, the evidence does not show that the only 
interpretation of the evidence manifestly required the VA 
adjudicator in July 1988 to assign a separate 100 percent 
schedular disability rating for organic brain syndrome.  

For these reasons, the Board finds that, although there was 
error in the July 1988 rating decision of rating all the 
veteran's service-connected disabilities under a single 
diagnostic code, the error was not CUE because the outcome 
would not have been manifestly different but for the error.  
For these reasons, the Board finds that the July 1988 rating 
action assignment of the level of special monthly 
compensation was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.105. 


ORDER

The December 1971 rating decision is not clearly and 
unmistakably erroneous.  

The July 1988 rating decision is not clearly and unmistakably 
erroneous.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


